The findings of the court and referee that the plaintiff was guilty of adultery and not entitled to a judgment of divorce are amply supported by the evidence; in fact, it is undisputed, and hence these findings are affirmed. So far as the question of the legitimacy of the child is concerned, this court also affirms the findings of the court and referee, our conclusion being that the evidence fails to establish his illegitimacy. The judgment in this respect does not depend upon a finding that the adult defendant was innocent of wrongdoing, nor is such a finding necessary to support it. A finding to the contrary would not change the result. Under these circumstances, the findings of the court and referee as to the innocence of the adult defendant are immaterial and unnecessary, and are, fj therefore, stricken out. The judgment, as thus modified, and the order are unanimously affirmed, with costs. Present — Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.